Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art references found are POPELO et al., Yeturu, Huang et al.
POPELO et al. relate to methods and systems for generating metadata in respect of images, videos, and/or audio clips.
Yeturu relates a technique for generating imagery for a written work based on textual descriptions in the written work. The imagery may be used to create a trailer for the written work, for insertion into a digital version of the written work, to visually represent the written work.
Huang et al. relate to a technique that employs an ATI audio-to-image (ATI) engine which includes: a speech recognizer engine for converting the stream of audio features into text information; a sentiment classification engine for identifying sentiment information associated with the audio content; and an image creation engine for generating the image(s) based on the text information and the sentiment information.
 	Independent claim 1 is distinguishable from the prior art in that it requires the combination of features “converting, by the computing device, the first textual description of content to a first image representation; comparing, by the computing device, a similarity between the first image representation and a second image representation for candidate metadata, wherein the candidate metadata is associated with a second textual description of content; and determining, by the computing device, whether the first textual description of content is associated with the second textual description of content based on the comparison of similarity of the first image representation and the second image representation”.
 	The remaining claims require similar above features.   None of the prior art whether taken singly or in combination discloses the combination of such features.  The primary reason for the allowance of the claims is the inclusion of such features in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668